Citation Nr: 9916031	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for organic disease 
manifested by dizziness, nausea, vertigo, and unsteady gait.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
September 1979.

This matter comes before the Board of Veterans Appeals' 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In a rating decision dated in June 1995, the RO denied 
service connection for bronchitis, for sinusitis, and for 
warts on the hands.  By that same rating decision, service 
connection was established for bilateral hearing loss, with 
bilateral perforations of the tympanic membranes and left 
mastoidectomy, and for tinnitus, each assigned a 
noncompensable evaluation.  The RO sent the appellant a 
letter to this effect during that same month, along with a 
copy of the June 1995 rating decision and notice of his 
appellate rights.  In March 1996, the appellant filed a 
notice of disagreement (NOD), wherein he specifically 
challenged the denial of the bronchitis and sinusitis claims, 
and the noncompensable evaluations that were assigned for the 
service-connected bilateral hearing loss and tinnitus.  The 
appellant also raised the issue of entitlement to service 
connection for an organic disease manifested by dizziness, 
nausea, vertigo, and an unsteady gait, also claimed on a 
secondary basis.

The RO issued a Statement of the Case (SOC), relative to the 
claims for bronchitis, sinusitis, and for a compensable 
rating for bilateral hearing loss, in April 1996.  Later that 
month, the appellant filed a generic Substantive Appeal (VA 
Form 9).  The Board will construe the April 1996 Substantive 
Appeal as having perfected a timely appeal of the issues of 
service connection for chronic bronchitis, for chronic 
sinusitis, and for a compensable evaluation for bilateral 
hearing loss, with bilateral perforations of the tympanic 
membranes and left mastoidectomy.

By a rating decision dated in April 1996, the RO denied 
service connection for an organic disease; but granted a 10 
percent evaluation for the appellant's service-connected 
tinnitus.  The RO notified the appellant by a letter dated 
during that month, along with a copy of the rating decision, 
and notice of his appellate rights. The appellant was 
accorded a personal hearing at the RO in November 1996.  
During this hearing, the appellant presented testimony 
concerning his claim for service connection for an organic 
disorder manifested by dizziness, nausea, vertigo, and an 
unsteady gait.  This hearing transcript was apparently 
accepted by the RO as a notice of disagreement with the 
denial of service connection for the claimed organic disease.  
See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(testimony at a hearing, once reduced to writing, can be 
construed as a notice of disagreement). In September 1997, 
the appellant was furnished a supplemental statement of the 
case addressing, inter alia, the claim for an organic 
disease.  In November 1997, the RO received a Substantive 
Appeal with respect to this claim.

As the for tinnitus claim, the Board observes that since the 
maximum schedular evaluation allowed by law for that 
disability has been assigned, the April 1996 rating decision 
awarding an increase from zero to 10 percent in the 
appellant's tinnitus rating fully resolved this 
administrative claim on appeal to the Board.  Moreover, in a 
written statement of November 1997, the appellant withdrew 
his appeal with respect to the tinnitus claim.  Cf. AB v. 
Brown, 6 Vet. App. 35, 38-40 (1993).

Additionally, the Board notes that in correspondence received 
by the RO in November 1997, the appellant indicated that he 
was satisfied with the rating decision on the "issue of a 
higher evaluation for tinnitus only," and noted that his 
appeal as to this issue was withdrawn.  In other 
correspondence, dated in November 1997, the appellant 
indicated that he wished to continue his Substantive Appeal 
with respect to the issues identified as entitlement to 
service connection for bronchitis, sinusitis, and organic 
disease manifested by dizziness, nausea, vertigo, and 
unsteady gait.  Nothing regarding the claim for bilateral 
hearing loss, with bilateral perforations of the tympanic 
membranes with left mastoidectomy, was mention in any of 
these correspondence.  The Board, therefore, is unable to 
discern whether the appellant intends to proceed with 
appellate review of this issue.  Inasmuch as the record is 
not clear that the appellant has withdrawn the issue of a 
compensable evaluation for bilateral hearing loss, this 
matter is referred to the RO for clarification.

The Board further notes that upon review of the record, the 
RO apparently determined that the appellant had reopened his 
claim for service connection for warts on the hand during a 
November 1996 personal hearing.  In a rating decision dated 
in September 1997, the RO again continued the denial of 
service connection for that condition.  A NOD was received by 
the RO in November 1997; and a SOC was furnished in January 
1999.  Since a Substantive Appeal has not been filed with 
respect to the claim for warts on the hands, that claim is 
not at the present time properly before the Board.

Accordingly, the Board's appellate review will be limited to 
the issues listed on the cover page of this decision.


FINDINGS OF FACT

1. All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The claims of entitlement to service connection for 
chronic bronchitis, for chronic sinusitis, and for an organic 
disability manifested by dizziness, nausea, vertigo, and an 
unsteady gait, are not supported by cognizable evidence 
showing a medical nexus between a current disability and the 
appellant's period of service, or evidence of continuity of 
symptomatology.


CONCLUSION OF LAW

The claims for entitlement to service connection for chronic 
bronchitis, for chronic sinusitis, and for an organic disease 
manifested by dizziness, nausea, vertigo, and an unsteady 
gait, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the appellant was 
hospitalized in February 1973 for treatment of complaints of 
post nasal drip, and intestinal discomfort.  It was noted 
that x-ray studies revealed left maxillary sinusitis.  The 
appellant was treated with a course of medication, to include 
Afrin, Actifed, and penicillin.  The discharge diagnosis 
included left maxillary sinusitis.  The hospital report 
indicated that the appellant was continued on penicillin and 
decongestants at time of discharge in February 1973.  On 
follow-up examination in March 1973, physical examination and 
radiographic evaluation were within normal limits.  The 
appellant was continued on prescribed medication.  He was 
next seen in late March 1973 for complaints of recurrent 
sinusitis. 

The appellant was evaluated with bronchitis with generalized 
flu syndrome during a June 1976 examination.  The clinical 
report noted that the appellant complained of a two day 
history of fever and chills, associated muscle ache, 
headache, and productive cough.  On examination, the 
appellant's throat was clear.  The examiner noted bronchial 
rhonchi, and bilateral expiratory wheezes.  In October 1976, 
the appellant was treated for sinusitis.  He complained of 
small amounts of mucus, with discharge from his nose, and 
tightness in his chest.  He also reported sinus headaches.  
An April 1977 clinical report indicated that the appellant 
presented with complaints of recurrent left ear congestion.  
He reported occasional discharge from his nose.  There was no 
tenderness noted over the sinuses.  The clinical impression 
was otitis and sinusitis. 

In April 1979, the appellant was evaluated for the 
respiratory protection program.  In the pertinent section of 
the medical history questionnaire, the appellant denied any 
trouble breathing or lung trouble, as well as asthma or 
chronic bronchitis.  It was noted that pulmonary function 
tests, performed in April 1979, yielded normal results.  X-
ray studies of the chest conducted in conjunction with this 
evaluation were within normal limits.

At the time of his separation examination, conducted in 
August 1983, the appellant was evaluated to be without 
physical deformity or abnormality.  In the pertinent section 
of the medical report, the appellant did not report any 
current conditions or symptoms, nor did he report a history 
of any conditions.  The examiner noted that there were "no 
medical problems." 

On VA general medical examination in April 1995, the 
appellant reported subjective complaints of bronchitis, 
occurring twice yearly and lasting one month in duration.  He 
indicated that these episodes were manifested by chronic 
coughing. He noted that the most recent episode occurred in 
February 1995.  The appellant reported that he utilized 
Actifed or some antibiotic, either penicillin or 
erythromycin, during these episodes.  The examiner noted that 
the appellant reported a history of heavy smoking.  In that 
context, it was noted that the appellant smoked three packs 
per day while in service.  He reported that he presently 
smoked one pack every two days.  He also reported a history 
of pneumonia.  The appellant provided copies of prescription 
receipts for medications prescribed between 1986 and 1994.  
On physical examination, the lung sounds were noted to be 
clear and equal, without any evidence of rhonchi or wheezing.  
X-ray studies of the lungs were essentially normal.  On 
pulmonary function studies, conducted in April 1995, the 
examiner noted that there was decreased maximal expiratory 
gas flow at low lung volumes.  In his assessment, the 
examiner indicated that mild airway obstruction was shown.  
It was noted that there was no significant reversal of airway 
obstruction following administration of an inhaled 
bronchodilator, although the lack of response to a single 
inhalation of the bronchodilator was not necessarily 
indicative of irreversible airway obstruction.  The 
diagnostic impression was bronchitis along with a smoking 
history.  The examiner noted that findings on physical 
examination were within normal limits.  

On VA ear, nose, and throat examination in April 1995, the 
appellant reported a history of sneezing and nasal 
congestion, with intermittent sinusitis.  It was noted that 
these symptoms were usually associated with chronic 
bronchitis.  The appellant denied any known allergies, or 
surgery on his sinuses.  The diagnostic impression included a 
finding of a history of intermittent sinusitis, most 
consistent with the appellant's bronchitis history, and 
currently without any evidence of active disease.  The 
appellant was also evaluated with a history of noise exposure 
and tympanic membrane perforations, status post surgical 
repair, now with a likely left-sided mixed hearing loss of a 
moderate to severe nature, and a moderate right-sided 
neurosensory hearing loss.  The examiner noted that the 
appellant experienced constant tinnitus associated with his 
hearing loss.  

Private medical records, dated from July 1987 to August 1987, 
were reviewed.  These medical reports document treatment the 
appellant received for injuries sustained following an 
assault and motor vehicle accident in July 1987.  It was 
noted that the appellant had complained of dizziness, light 
headedness, and pain around the chest.  However, by August 
1987, the appellant was noted to be asymptomatic.  

In March 1996 correspondence, the appellant indicated his 
belief that his chronic bronchitis and sinusitis were 
incurred during service.  He also raised the issue of 
entitlement to service connection for an organic disease 
manifested by dizziness, nausea, vertigo, and an unsteady 
gait, claimed as secondary to service-connected bilateral 
hearing loss.  In this context, he noted that he experienced 
intermittent sinus infections which are documented in service 
medical records.  He indicated that during his episodes of 
sinusitis, sinus drainage will settle in his chest thereby 
contributing to his bronchitis condition.  

In support of his contentions, the appellant provided private 
medical records, dated from February 1983 to March 1995, for 
consideration.  An October 1994 medical certificate indicated 
that the appellant was unable to work from October 25, to 
October 30, 1994, due to symptoms related to his bronchitis 
condition.  Medical billing statements dated from 1994 to 
1995 reflect charges for clinical visits for treatment of 
bronchitis.  In addition, copies of prescription receipts for 
medications prescribed from 1986 to 1996 were also provided.  
A September 1984 medical certificate indicated that the 
appellant was under medical treatment on September 14, 1984, 
at which time he was determined to be totally incapacitated, 
but would be able to return to his regular work duties on 
September 15, 1984.

Clinical records, dated from April 1995 to April 1996, were 
received in May 1996.  These records document audiometric 
evaluation findings, in addition to clinical visits for an 
unrelated condition.  Clinical reports pertaining to 
audiometric evaluation were negative for any references to 
complaints of dizziness, nausea, vertigo, or an unsteady gait 
relative to the service-connected hearing loss.

The appellant offered testimonial evidence concerning the 
onset and severity of his claimed disabilities during a 
November 1996 hearing.  In the context of this hearing, it 
was requested that the appellant be afforded further VA 
examination for purposes of determining whether his hearing 
loss and tinnitus conditions are clinically consistent with a 
diagnosis of labyrinthitis or Meniere's disease in light of 
the appellant's related complaints of dizziness, nausea, 
vertigo, and unsteady gait.  He stated that his symptoms of 
dizziness, nausea, vertigo, and an unsteady gait since the 
time of his surgical treatment in service.  He maintained 
that these symptoms are all part and parcel of the same 
disabling condition related to hearing acuity.

During VA examination in February 1997, the appellant 
reported subjective complaints of hearing loss, tinnitus, 
dizziness, and sinusitis.  The medical examination report 
indicated that the appellant reported a history of bilateral 
tympanic membrane perforations, that resulted in multiple 
surgical procedures.  It was noted that the appellant 
reported only minimal postoperative improvement in hearing 
acuity.  He also reported associated constant tinnitus, 
reportedly due to a long-standing history of noise exposure.  
In addition, the appellant reported episodes of dizziness, 
occurring only at night during quiet periods.  The examiner 
indicated that the appellant did not note true vertigo.  In 
this context, the appellant reported that he felt unsteady 
approximately one to two times per week, with each episode 
lasting a few minutes.  The examiner noted that the appellant 
reported this symptom had its onset six years earlier and, 
thus, did not date back to his period of active duty.  With 
respect to his sinusitis, the appellant reported that he 
experienced a yearly episode of sinusitis.  He reported the 
onset of this condition as sometime in the early 1980s.  The 
appellant reported that during his episodes of sinusitis, he 
experienced a clear nasal discharge with some intermittent 
discomfort.  He reported some improvement with use of 
prescribed medications, Claritin and Vancenase.  It was noted 
that the appellant did not require antibiotic therapy or 
surgical treatment for this condition.  

On physical examination, the examiner observed mild scarring 
on the surface of the tympanic membranes, which were 
otherwise intact.  There was no evidence of middle ear 
pathology.  The ear canals were clear and dry.  The nasal 
cavity was noted to be clear, bilaterally, with no evidence 
of mucopurulent discharge.  Evaluation of the oral cavity was 
negative.  Indirect laryngoscopy revealed a normal 
hypopharynx and larynx, with mobile vocal cord.  There was no 
evidence of adenopathy or masses on palpation of the neck.  
The examiner noted that examination revealed that the 
appellant's hearing loss was essentially conductive in 
nature, without any significant neurosensory component.  The 
accompanying audiometric examination report referenced a 
diagnostic impression of left ear hearing loss.  The examiner 
noted that the appellant's reported tinnitus was consistent 
with his history of noise exposure, and remained unchanged 
since the previous VA examination.  The examiner indicated 
that the appellant's subjective complaints of sinusitis were 
consistent with a history of allergic rhinitis, which was 
responsive to standard medications.  With respect to the 
appellant's complaints of dizziness, the examiner commented

[T]his is only a recent development in the 
last few years.  Of note is when I evaluated 
this patient in 1995[,] he did not complain 
of this problem.  This may have a plausible 
relationship to his past ear surgery.  
Nevertheless, the symptoms are relatively 
benign and of a very limited nature.  It is 
unclear to me whether they are indeed related 
to his past ear surgery.  In any event, it 
would most likely qualify as benign 
positional vertigo and is not consistent with 
Meniere's disease or labyrinthitis.

In November 1997, the appellant provided copies of billing 
statements documenting clinical visits, and prescription 
receipts for medications dispensed to him from 1984 to 1996.  
The appellant also submitted a copy of a certification card 
indicating that the appellant "served in the Vietnam Combat 
Zone while in support of combat operations on board USS 
Midway," during the period from April 1972 to February 1973.  
Private medical consultation reports, dated from February 
1985 to January 1987, reflect that the appellant was 
evaluated for his hearing loss, and issued hearing aids by VA 
for this condition. 


Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

The threshold question in this case is whether the claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The significance of presenting 
a well grounded claim is that such a claim triggers the VA's 
chronological obligation to assist the claimant in the 
development of facts pertinent to the claim.  Where the 
claimant fails to present a well grounded claim, there is no 
duty to assist him on the part of the VA.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Service medical records reflect that the appellant was 
treated during service in June 1976 for bronchitis.  The 
service medical reports reflect that this condition resolved, 
without apparent residual impairment.  Similarly, service 
records disclose that the appellant was evaluated with 
sinusitis, and was treated for this disorder intermittently 
with no record of further recurrence of the disorder.  The 
record reflects that physical examination, x-ray studies, and 
pulmonary function studies were negative for any pathology of 
the sinuses, lungs, or pulmonary functioning.  The appellant 
was treated in service with a course of medication with 
resolution of his reported symptoms.  Subsequent to these 
episodes of treatment, service medical records are silent for 
any further complaints or diagnostic findings.  Separation 
examination was likewise negative for any complaints, 
findings, or diagnosis.

Relative to the claimed disorders bronchitis, and sinusitis, 
which were treated during service, the Board finds that the 
record discloses that these disorders were no more than acute 
and transitory.  There is no record of further complaints or 
clinical findings relative to these disorders during service, 
nor were these disorders shown to have been present on 
clinical evaluation conducted proximate to separation.  See 
38 C.F.R. § 3.303 (1998).  The Board further notes that the 
claimed disorders are not chronic diseases under the 
controlling regulation.  See 38 C.F.R. § 3.309 (1998).  The 
Board therefore concludes that the determinative question 
with respect to this aspect of the appellant's claim is 
whether there is any relationship between the disorders for 
which the appellant was treated during service, and any 
current symptomatology.  A showing of continuity of 
symptomatology (not continuity of treatment) after service 
discharge is required to support a claim when the fact of 
chronicity in service is inadequately supported.  38 C.F.R. § 
3.303(b).  The Board notes that the appellant's testimony may 
provide such a showing.  Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  However his testimony, in this instance, while 
indisputably competent to provide evidence of manifestations 
perceptible to a lay party, such as pain, or other 
perceptible manifestations, is not clearly competent to link 
these manifestations to specific diagnoses.  See Savage, 10 
Vet. App. at 498; Caluza, supra.

In this regard, the Board has considered the lay assertions 
of the appellant and his spouse concerning the diagnosis, 
onset and severity of the claimed disorders.  However, when 
the question involves one of medical diagnosis or causation, 
as here, a lay person cannot provide probative evidence as to 
matters which require specialized medical knowledge acquired 
through experience, training, or education.  Where the 
determinative issue involves medical causation or medical 
diagnoses, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required.  Brewer, 
Espiritu, and Grottveit, all supra.

Finally, with respect to the remaining claim for service 
connection for an organic disease manifested by dizziness, 
nausea, vertigo, and an unsteady gait, the Board notes that 
the only evidence supporting this claim consists of the 
appellant's statements.  

There is likewise no competent medical evidence which 
demonstrates that claimed disability manifested by dizziness, 
nausea, vertigo, and an unsteady gait is causally related to 
the appellant's period of military service.  The Board has 
considered the appellant's contention that these claimed 
symptoms are etiologically related to his service-connected 
hearing loss disability, and is clinically significant for 
Meniere's disease or labyrinthitis.  On the most recent VA 
examination in February 1997, VA examiner noted that the 
appellant's reported symptom of dizzy spells, would be most 
likely consistent with benign postural vertigo.  The Board 
notes, however, that the medical examiner has indicated that 
a diagnosis of Meniere's disease nor labyrinthitis was 
supported by clinical findings on examination or testing.  
The appellant has also indicated that further surgical 
intervention has been proposed.  However, there have been no 
findings of neurological, or audiometric pathology on 
examination, and no medical opinion has been offered 
indicating that further surgical intervention is warranted in 
this instance, or concerning the etiology of his reported 
symptomatology.  VA examiners have not indicated any clinical 
relationship between the appellant's reported symptomatology, 
evaluated as benign postural vertigo, and his period of 
military service or any incident or event therein.  In that 
regard, the VA examiner indicated that a relationship between 
the appellant's reported symptomatology, which is apparently 
of recent onset, and his period of service has not been 
clearly established.
 
Regarding the issue of entitlement to disability resulting 
from an organic disease, the Board has carefully and 
thoroughly reviewed the evidence of record.  The Board finds, 
however, that the record reflects no competent medical 
evidence containing an opinion that any current condition was 
clinically attributable to the service-connected hearing loss 
condition or surgical treatment in service.  The only 
evidence which attributes an etiological relationship between 
the claimed symptoms of dizziness, nausea, vertigo, and an 
unsteady gait are the lay assertions of the appellant.  In 
that context, the appellant has provided a medical history 
concerning the onset of  symptoms related to the claimed 
organic disease to his surgical treatment in service. Beyond 
the appellant's recitation of his medical history, however, 
there is no objective clinical evidence that the service-
connected hearing loss disability has resulted in any 
residual impairment or that any current symptomatology is 
etiologically related to this service-connected disability.

As noted above, there is no current evidence of bronchitis or 
sinusitis.  While the appellant was intermittently treated 
during service for these disorders, it is apparent that the 
conditions resolved following treatment, and that no 
residuals have been identified at any time since the 
appellant's discharge from service.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded." Chelte v. Brown, 10 Vet. App. 268 (1997).  
In the absence of proof of a present disability, there can be 
no valid claim for service connection for bronchitis or 
sinusitis.  See Brock and Brammer, both supra; see also 
Degmetich, 104 F.3d at 1332-33.  Accordingly, based upon the 
evidence of record, the Board finds that the appellant's 
claims are not well grounded.

In light of the above considerations, relative to the each of 
the above-referenced disabilities, the Board finds that these 
claims are not well grounded; and, the appellant's appeal 
must be denied.  No duty to assist the appellant in this 
claim has arisen.  See Epps, 126 F.3d at 1469.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93, Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 


ORDER

Service connection for chronic bronchitis is denied.

Service connection for chronic sinusitis is denied.

Service connection for organic disease manifested by 
dizziness, nausea, vertigo, and unsteady gait is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

